                      Case 7:21-cv-01737-NSR Document 20 Filed 03/10/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Southern District
                                                __________  DistrictofofNew York
                                                                         __________

                                                                 )
   K.B., by and through his parents and guardians,               )
   A.B. and S.B., individually, on behalf of similarly           )
                 situated individuals,                           )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                      Civil Action No. 7:21-cv-01737-NSR
                                                                 )
                                                                 )
    IBM MEDICAL AND DENTAL BENEFITS PLAN                         )
     FOR REGULAR FULL-TIME AND REGULAR                           )
         PART-TIME EMPLOYEES, et al.,                            )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                         IBM MEDICAL AND DENTAL BENEFITS PLAN FOR REGULAR
                         FULL-TIME AND REGULAR PART-TIME EMPLOYEES
                         c/o International Business Machines Corporation
                         c/o CT Corporation Systems, its Registered Agent
                         4400 Easton Commons Way, Suite 125, Columbus, OH 43219
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
         BOUER LAW LLC                                               SIRIANNI YOUTZ SPOONEMORE HAMBURGER PLLC
         Jodi F. Bouer                                               Eleanor Hamburger
         Kimberly Mack Rosenberg                                     3101 Western Avenue, Suite 350, Seattle, WA 98104
         44 Church St., White Plains, NY 10601                       Tel. (206) 223-0303
         Tel. (917) 797 8033                                         Email: ehamburger@sylaw.com
         Email: jbouer@bouerlaw.com; kim@bouerlaw.com
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
                       Case 7:21-cv-01737-NSR Document 20 Filed 03/10/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
